Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Spano on 04/21/2021.

	The application has been amended as follows:

	Claims 4, 11, and 20 are canceled.

	Claims 7 and 14 are amended as follows:

7. The system of Claim 1, wherein the computing system is further configured to: 
cluster the plurality of geometric feature points; and 
discard geometric feature points not within a cluster that includes a center point of the second robotic vehicle loaded with the payload.


clustering the plurality of geometric feature points; and 
discarding geometric feature points not within a cluster that includes a center point of the second robotic vehicle loaded with the payload.

	Abstract is amended as follows: 
Methods and systems for collaboration between two robotic vehicle systems to accurately determine a geometric model of the footprint of a loaded robotic vehicle are described herein. A scanning robot is employed to scan a robotic vehicle loaded with a payload. The scanning robot measures the geometric information required to determine a geometric model of the loaded robotic vehicle. The scanning robot traverses a trajectory around the payload robot, while one or more distance sensors repeatedly measure the distance between the scanning robot and the payload robot and one or more image capture devices repeatedly image the payload robot. A geometric model of 

Paragraph [0016] of Specification is amended as follows: 
[0016] After locating the set of geometric feature points, a mesh is created. In some embodiments, a mesh is generated by Poisson surface reconstruction. In some other embodiments, a simple bounding box mesh parameterized by the minimum and maximum values in each of the axes in the coordinate frame of the payload robot is generated.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 16, a set of prior art references is found to teach some claimed limitations of these claims. Perez Barrera et al. (US 2018/0158334 A1) teaches a first vehicle identifies geometric shapes associated with a leading vehicle based on image data, and continuously monitors the geometric shapes of the leading vehicle (See Fig. 3).  Laws et al. (US 2011/0216185 A1) teaches a three-dimensional scanner determines a three-dimensional position of a plurality of points on an object’s surface with respect to a local coordinate system of the three-dimensional scanner based on distances from the three-dimensional scanner to these points (see [0042]). However, neither of these references teaches a first robotic vehicle communicating a geometric model of a second robotic vehicle to the second robotic vehicle as the first robotic vehicle traverses around the second robotic vehicle. Thus, it would be improper to apply these references to reject these claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664